Taet, J.
The burden of proving a fact alleged in a judicial proceeding is upon the person making the allegation, and this burden of proof, as it is called, never changes, but remains upon the alleging party throughout the trial. As the testimony upon the tidal is introduced, the weight of the evidence may vary from side to side, but the burden of proof remains upon the one making the allegation.
The defendant pleaded payment, and by so doing assumed the burden of proving it.
The defendant was not entitled to binding instructions upon a portion of the evidence, applicable to a single question. The request was properly denied. The instructions, as given, are not in question.

Judgment affirmed.